PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,092,013
Issue Date: 17 Aug 2021
Application No. 16/236,018
Filing or 371(c) Date: 28 Dec 2018
Attorney Docket No. 263451-US-10/72266-0642


:
:	DECISION ON PETITION
:
:
:
:


This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed October 18, 2021, requesting that the Office adjust the patent term adjustment from zero days to 203 days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by 203 days is GRANTED.

Office records show the $210.00 fee set forth in 37 C.F.R. § 1.18(e) was charged to Deposit Account number 07-0865 on March 17, 2022.  It is noted October 17, 2021 fell on a Sunday.  No additional fees are required.  Patentee has indicated on the second page of this petition that this patent is not subject to a terminal disclaimer.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 203 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3225.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction



								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,092,013 B2 
		DATED            :     Aug. 17, 2021				DRAFT
		INVENTOR(S) :     Rahaim et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days

      Delete the phrase “by 0 days” and insert – by 203 days --